NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHARON ROSE HOWELL,                             No.    17-35505

                Plaintiff-Appellant,            D.C. No. 6:16-cv-00271-SB

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael H. Simon, District Judge, Presiding

                           Submitted January 14, 2021**

Before:      GOODWIN, CANBY, and LEAVY, Circuit Judges.

      Sharon Rose Howell appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for disability

insurance benefits under Title II of the Social Security Act. We have jurisdiction

under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). We review de novo, Attmore v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Colvin, 827 F.3d 872, 875 (9th Cir. 2016), and we affirm.

      The Administrative Law Judge (ALJ) provided specific and legitimate

reasons to discount the opinion of treating physician Dr. Bert as inconsistent with

and unsupported by the record. See Tommasetti v. Astrue, 533 F.3d 1035, 1041

(9th Cir. 2008) (inconsistency between physician’s opinion and the medical record

was a specific and legitimate reason to reject the opinion); Bayliss v. Barnhart, 427

F.3d 1211, 1216 (9th Cir. 2005) (ALJ need not accept an opinion that is

“inadequately supported by clinical findings”). The ALJ considered the requisite

factors and applied the correct legal standard in evaluating the medical opinion

evidence. See Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (citing 20

C.F.R. § 404.1527(c)(2)-(6)); Batson v. Comm'r of Soc. Sec. Admin., 359 F.3d

1190, 1195 (9th Cir. 2004) (ALJ is responsible for resolving conflicts in the

medical testimony).

      The ALJ provided specific and legitimate reasons to discount the opinion of

examining psychologist Dr. Wahl as inconsistent with the medical record and

Howell’s activities. See Tommasetti, 533 F.3d at 1041; Morgan v. Comm'r of Soc.

Sec. Admin., 169 F.3d 595, 602 (9th Cir. 1999) (no error where ALJ rejected a

physician’s opinion as inconsistent with the claimant’s activities). Any error in

discounting Dr. Wahl’s opinion as relying upon Howell’s subjective reports was

harmless. See Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012) (error is


                                          2                                     17-35505
harmless where it is “inconsequential to the ultimate nondisability determination”)

(citation and internal quotation marks omitted).

      The ALJ proffered specific, clear, and convincing reasons to discount

Howell’s symptom testimony because she stopped work for reasons other than

disability; because her testimony that medication was not effective was

inconsistent with her statements to providers; and because her alleged limitations

were inconsistent with specific activities, including driving for two hours, reading

for pleasure, and regularly participating in activities at her church. See Molina,

674 F.3d at 1113 (claimant’s activities, which included attending church and

shopping, undermined her allegations of disabling social limitations); Tommasetti,

533 F.3d at 1040 (inconsistent symptom reporting was a clear and convincing

reason to discount testimony); Bruton v. Massanari, 268 F.3d 824, 828 (9th Cir.

2001) (ALJ properly discounted claimant’s testimony because he left work for

reasons other than his impairments). Any error in the ALJ’s additional reasons

was harmless. See Molina, 674 F.3d at 1115.

      The ALJ provided germane reasons to assign “some weight” to a lay witness

statement from Howell’s husband, Douglas Howell, as relying upon Howell’s

subjective complaints and unsupported by the record. See Lewis v. Apfel, 236 F.3d

503, 512 (9th Cir. 2001) (no error in discounting lay evidence where limitations

alleged were not reflected in the medical record).


                                          3                                    17-35505
      Finally, the record does not support Howell’s contention that the ALJ erred

at Step Five. The ALJ determined that Howell had the residual functional capacity

(“RFC”) to perform light work with limitations, and the vocational expert

identified jobs in the light work category that an individual with Howell’s RFC

could perform. See Thomas v. Barnhart, 278 F.3d 947, 960-61 (9th Cir. 2002)

(ALJ properly relied on the testimony of a vocational expert to determine that jobs

existed in significant numbers in the national economy that a person with the

claimant’s RFC could perform).

      AFFIRMED.




                                         4                                   17-35505